CN DRAGON CORPORATION 8/F Paul Y. Centre 51 Hung To Road Kwun Tong, Kowloon, Hong Kong March 22, 2013 Tom Kluck SECURITIES AND EXCHANGE COMMISSION treet, NE Washington, DC 20549 Re:CN Dragon Corporation Form 10-K Filed June 29, 2012 Amendment No. 1 to Form Form 10-K Filed July 16, 2012 File No. 000-53771 Dear Mr.Kluck: Please allow this to respond to your letter dated March 8, 2013. Item 7. Management’s Discussion and Analysis . Results of Operations Comparison of the Years ended March 31, 2012 and 2011 1.We have provided the disclosure required by Item 303(a)(3) of Regulation S-K. Liquidity and Capital Resources 2.In future Exchange Act periodic reports, we will revise to disclose our going concern opinion in accordance with Staff comments. Item 10.Directors, Executive Officers and Corporate Governance 3.We have provided the disclosure required by Item 407(d)(5) of Regulation S-K. Should you have any comments or questions Please do not hesitate to contact the undersigned. CN Dragon Corporation /s/ Teck Fong Kong Teck Fong Kong Chief Executive Officer ACKNOWLEDGEMENT CN Dragon Corporation (the “Company”) is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. CN Dragon Corporation /s/ Teck Fong Kong Teck Fong Kong Chief Executive Officer
